                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

KYLE GEE,                                         CV 19-41-BLG-SPW-TJC

                    Plaintiff,                    ORDER GRANTING JOINT
                                                  MOTION TO ALLOW
vs.                                               ATTENDANCE AT
                                                  PRELIMINARY PRETRIAL
SUN LIFE ASSURANCE COMPANY                        CONFERENCE BY
OF CANADA,                                        TELEPHONE

                    Defendant.


      Plaintiff Kyle Gee and Defendant Sun Life Assurance Company of Canada

have filed a joint motion to allow counsel to appear at the Preliminary Pretrial

Conference by telephone. (Doc. 9.) Good cause appearing, IT IS HEREBY

ORDERED that the motion is GRANTED.

      Plaintiff’s counsel, Paul D. Odegaard and Taylor N. Johnson, and

Defendant’s counsel, Mikel L. Moore, may appear by telephone at the July 2, 2019

Preliminary Pretrial Conference. Counsel shall use the Court’s conferencing

system to participate in the Conference:

      1.     Dial 1-877-848-7030
      2.     Enter Access Code 5492555 #

DATED this 18th day of June, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
